DISMISS; and Opinion Filed July 30, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01587-CV

                              GLENN GLASS, Appellant
                                       V.
                       NOBLE CAPITAL SERVICING, LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-05763-D

                              MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Schenck
       The clerk’s record in this case is overdue.     By letter dated February 27, 2015, we

informed appellant that the Dallas County Clerk had notified the Court that the clerk’s record

had not been filed because appellant had not paid for or made arrangements to pay for the clerk’s

record. We directed appellant to file written verification he had paid for or made arrangements

to pay for the clerk’s record or that he had been found entitled to proceed without payment of

costs. We cautioned appellant that if he did not file the required documentation within ten days,

we might dismiss the appeal without further notice. To date, the clerk’s record has not been

filed, appellant has not filed the required verification, nor has appellant corresponded with the

Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),(c).




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE

141587F.P05




                                             –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GLENN GLASS, Appellant                                On Appeal from the County Court at Law
                                                      No. 4, Dallas County, Texas
No. 05-14-01587-CV         V.                         Trial Court Cause No. CC-14-05763-D.
                                                      Opinion delivered by Justice Schenck.
NOBLE CAPITAL SERVICING, LLC,                         Justices Bridges and Lang participating.
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee NOBLE CAPITAL SERVICING, LLC recover its costs of
this appeal from appellant GLENN GLASS.


Judgment entered this 30th day of July, 2015.




                                                –3–